Citation Nr: 1315660	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  00-06 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Anthony Reeves, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

INTRODUCTION

The Veteran served on active duty from March 1988 to August 1988.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO). 

In March 2009, the Board denied the claim of entitlement to service connection for post-traumatic stress disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in December 2011, the Court vacated the Board's decision as to the issue of entitlement to posttraumatic stress disorder and remanded the claim to the Board for further action consistent with the determination.  

The appeal is remanded to the RO.


REMAND

The Veteran seeks service connection for post-traumatic stress disorder to include as due to personal assault.  The Veteran has argued that VA has not satisfied the duty to assist her in that records of treatment while she was incarcerated have not been obtained and considered in her claim.  VA is required to make reasonable efforts to assist a Veteran in obtaining evidence.  See 38 U.S.C.A. § 5103A(b).  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); see Lind v. Principi, 3 Vet. App. 493, 494 (1992).  The Veteran has indicated that she has not been provided with the proper authorization forms to allow VA to obtain the records.  Thus a remand is required to provide the Veteran with the authorization forms to allow VA to attempt to obtain the records. 


Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Specifically, in contacting the Veteran, the RO must provide the Veteran with the appropriate authorization forms and request that the Veteran sign the authorization forms and return them to the RO, in order for the RO to attempt to obtain the records of all treatment not currently of record, to include records generated during her incarceration at the Riverfront State Prison in New Jersey.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the Veteran's claim must be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and her representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.  

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


